PALMER, J.
Devin Guillaume petitions this court for a writ of habeas corpus, seeking either his immediate release or a hearing on his motion to reduce bail. For the reasons set forth in our opinion in Moore v. State, No. 5D18-1474,--- So.3d ---- (Fla. 5th DCA May 23, 2018), we grant the petition and direct the trial court to conduct a proper hearing on Guillaume's rule 3.131 motion.1 See Fla. R. Crim. P. 3.131.
PETITION GRANTED; CAUSE REMANDED.
ORFINGER and EDWARDS, JJ., concur.

The petition for writ of habeas corpus was previously granted by order on May 14, 2018, with an opinion to follow.